Citation Nr: 1220469	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-14 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction of the Veteran's evaluation from 20 percent to 10 percent for left knee meniscal tear, with degenerative joint disease was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
 
INTRODUCTION

The Veteran served on active duty from August 2001 to April 2002, and June 2003 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Hartford, Connecticut, Regional Office (RO).  

The Veteran testified before a hearing officer at the RO in July 2008 and June 2009.  Transcripts of the hearings have been included in the claims file. 


FINDING OF FACT

Sustained material improvement under the ordinary conditions of life of the Veteran's service-connected left knee meniscal tear with degenerative joint disease has not been demonstrated.  


CONCLUSION OF LAW

The reduction of the Veteran's 20 percent disability evaluation for service-connected left knee meniscal tear with degenerative joint disease was not proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.71a, Diagnostic Code 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, a rating action in January 2008 proposed to decrease the Veteran's disability rating for a left knee meniscal tear.  In a March 2008 decision, the RO decreased the Veteran's rating from 20 percent to noncompensable for left knee meniscal tear.  In a June 2008 decision, the RO determined that the March 2008 decision was improper as the Veteran had requested a hearing and was not afforded one.  The RO restored the Veteran's 20 percent disability rating and the proposal to reduce the Veteran's disability rating to a noncompensable evaluation was continued.  In a September 2008 decision, the RO proposed to reduce the Veteran's disability rating for left knee meniscal tear to 10 percent.  In a December 2008 decision, the RO decreased the Veteran's disability rating for a left knee meniscal tear to 10 percent under the criteria for degenerative arthritis and assigned an effective date of March 1, 2009.  A timely appeal ensued.  

Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in May 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in January 2008 in connection to another claim.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records and all relevant VA and private treatment records pertaining to his claim have been obtained and associated with his claims file.  He has also been provided with multiple VA examinations to assess the current state of his service-connected left knee disability.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344.  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

Factual Background

As stated previously, the Veteran was granted service connection for a left knee disorder based on complaints of knee pain in service and a diagnosis of a left knee meniscal tear.  A private treatment record dated in September 2004 indicated the Veteran had tenderness along the medial joint line of his left knee, an equivocal McMurry sign, good range of motion, and trace effusion.  The RO also interpreted complaints of stair climbing as evidence of "locking."

In a VA progress notes dated from April 2006 to May 2008, the Veteran continued to complain of pain and stiffness in the left knee.  An X-ray report of the left knee noted a faint bony tiny opacity at the lateral aspect of the femoral tibial joint, the possibility of a loose body could not be ruled out.  The examiner diagnosed bilateral knee pain, symptomatically better with medication.  In the May 2008 and April 2010 VA progress notes, the examiner found no edema in the extremities. 

During a January 2008 VA examination, the Veteran reported that he has had no worsening of symptoms since his original occurrence since he does not participate in activities which may aggravate his symptoms.  He takes pain medication faithfully.  He worked in security at casino for three months which worsened his knee pain temporarily while performing duties.  The Veteran complained of pain in the posterior aspect f his knee which is intermittent with constant aching.  He claimed his pain can awaken him at night if he is active with weight bearing activities, but overall the pain medication is usually effective.  The examiner noted joint symptoms of giving way, pain, stiffness, weakness, but no locking episodes or effusion.  Upon range of motion testing, there was extension to zero degrees, and flexion to 125 degrees, without additional limitation of motion on repetitive use.  The examiner found that with passive or active attempts at extension, there is an involuntary spasm of the medial ligaments of the left knee.  The diagnosis was left knee meniscal tear.  The examiner noted severe effects on exercise, recreation, traveling, and the disability prevents playing sports. 

In a June 2008 private treatment record, the Veteran reported difficulty with dancing, climbing ladders, and squatting.  It was noted that he takes stairs often one at a time.  Upon physical examination, the examiner noted medial joint line tenderness and no instability or effusion.  Plain films showed minimal tricompartmental degenerative joint disease of the left knee.  The diagnosis was medial meniscal tear and early degenerative joint dieses of the left knee. 

During an August 2008 VA examination, the Veteran complained of left knee chronic intermittent pain with certain activities including climbing ladders or stairs, squatting, kneeling, dancing, or strenuous activities like running.  The Veteran described the pain as sharp, lasting several minutes and resolved with rest.  This happens several days a week.  The Veteran felt he had less range of motion.  He denied weakness, stiffness, swelling, heat and redness, instability or giving way, "locking".  The Veteran reported fatigability and lack of endurance.  The examiner noted that the Veteran stated he has no additional limitation of motion or functional impairment during the flare-ups.  Upon physical examination, the examiner noted no evidence of edema, effusion, instability, weakness, redness, abnormal movement, guarding of movement, or varus/valgus deformity.  The Veteran was positive for crepitus and point tender medial condyle with no heat.  Ranges of motion findings were flexion to 130 degrees and extension to zero degrees.  The examiner tested medial and lateral collateral ligaments in neutral and three degrees of flexion and found them normal with no motion.  Anterior and posterior cruciate ligaments were also negative for Lachman's test, anterior and posterior drawer test.  The medial and lateral meniscus was negative on McMurray's test.  The examiner found the joint was not painful on motion and the range of motion or joint function is not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance following repetitive use.  There was no estimated additional decrease in range of motion with flare-ups.  The diagnosis was degenerative joint disease of the left knee with medial meniscus tear of the left knee likely related to service.  This has cause mild functional impairment as a result of subjective complaints and change of lifestyle. 

In a December 2008 statement, J. M., M.D., stated that the Veteran has osteoarthritis and meniscal involvement of the left knee.  There has been a slow progression of the disease over the last five years. 

During a June 2009 RO hearing, the Veteran testified that his knee has weakness and that it will give a way.  He reported he has been able to stay away from serious injuries or injuring himself further.  He claimed he uses walls to brace himself, and sometimes uses canes, because a lot of time he will not be able to catch himself and he will have scabs on his knees or shins.  

Analysis

Based on a review of the record, the Board finds that the Veteran's claim should be granted and his 20 percent disability rating restored.  

Initially, the Board notes that the Veteran has been assigned a 20 percent disability rating for more than 5 years. As such, the Board has a heightened duty to show not only that the Veteran's disability had improved, but that there is evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations.  The Board notes that the January and August 2008 VA examinations were not a complete examinations, neither examiner indicated a goniometer was used to accurately determine the Veteran's flexion and extension.  

Additionally, neither the January nor August 2008 VA examination reports, upon which the RO reduced the Veteran's disability rating, show definite improvement in of the symptomatology that resulted in the complaints shown in private treatment record dated in September 2004.  The January and August 2008 examiners found no effusion over trace effusion noted in the September 2004 private treatment records.  The VA examiners also found negative McMurrys's sign over an equivocal McMurry's sign.  The Board notes that neither VA examination found "locking" which is a factor in rating the claim under Diagnstic Code 5258, however, the Veteran continued to have complaints of difficulty with stairs as he did prior to his initial 20 percent rating.  The Board finds that neither represents a material improvement under the ordinary condition of life over the Veteran's previous complaints.  

The Veteran was also noted to have been using a cane for ambulation in June 2009 and complained of instability, whereas he had denied it in August 2008.  Furthermore, there were no signs of degenerative arthritis in September 2004 when the initial 20 percent was granted, and August 2008 VA examination indicated a diagnosis of meniscal tear with degenerative joint disease and a definitive opinion that the degenerative joint disease with meniscal tear was related to service.  To further support this point, the Veteran's private phyiscan, J. M., M.D., has submitted a letter in December 2008 indicating the Veteran's disease has progressed over the past five years.  As such, the Board concludes that the evidence is at least equally weighted on the question of whether the Veteran's left knee disability has improved, and the Veteran's claim is granted.


ORDER

The reduction of the Veteran's evaluation from 20 percent to 10 percent for left knee meniscal tear, with degenerative joint disease was improper; the Veteran's 20 percent disability rating for a left knee disorder is restored.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


